Matter of Matthew G. (Miguel G.) (2015 NY Slip Op 05676)





Matter of Matthew G. (Miguel G.)


2015 NY Slip Op 05676


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-09936
 (Docket Nos. N-5853-13, N-5854-13)

[*1]In the Matter of Matthew G. (Anonymous). Administration for Children's Services, respondent;
andMiguel G. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Alana P. (Anonymous). Administration for Children's Services, respondent;
andMiguel G. (Anonymous), appellant. (Proceeding No. 2)


Christopher J. Robles, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Antonella Karlin of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Queens County (Barbara Salinitro, J.), dated June 20, 2013. The order, insofar as appealed from, after a fact-finding hearing, determined that the father neglected the subject children.
ORDERED that order of fact-finding is affirmed insofar as appealed from, without costs or disbursements.
The Family Court's finding that the father neglected the subject children is supported by a preponderance of the evidence (see Family Ct Act § 1012[f][i], [B]; Matter of Tamara D. [Randolph P.], 120 AD3d 813; Matter of Ariella S. [Krystal C.], 89 AD3d 1092, 1093; Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026, 1027; Matter of Kiara C. [David C.], 85 AD3d 1025).
RIVERA, J.P., DICKERSON, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court